As filed with the Securities and Exchange Commission on January 26, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05037 Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Avenue, 4th Fl. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2010 Item 1. Schedule of Investments. Villere Balanced Fund SCHEDULE OF INVESTMENTS at November 30, 2010 (Unaudited) Shares Value COMMON STOCKS: 67.4% Aerospace Products & Services: 4.1% BE Aerospace, Inc.* $ Apparel Manufacturing: 0.9% Carter's, Inc.* Chemical Manufacturing: 2.6% Abbott Laboratories Computer & Electronic Products: 11.5% ION Geophysical Corp.* Varian Medical Systems, Inc.* Couriers & Messengers: 3.5% FedEx Corp. Credit Intermediation: 8.8% Cullen/Frost Bankers, Inc. Euronet Worldwide, Inc.* IBERIABANK Corp. Food Manufacturing: 5.9% Flowers Foods, Inc. The J.M. Smucker Co. Information Services: 4.1% NIC, Inc. Machinery: 8.7% 3D Systems Corp.* Oil & Gas Extraction: 7.6% Pioneer Natural Resources Co. SandRidge Energy, Inc.* Professional, Scientific & Technical Services: 6.5% EPIQ Systems, Inc. Luminex Corp.* Sporting & Recreational Goods: 3.2% PoolCorp. TOTAL COMMON STOCKS (Cost$28,651,151) Principal Amount CORPORATE BONDS: 25.8% Building Material, Garden & Supplies Dealers: 3.8% The Home Depot,Inc., 5.400%, 03/01/2016 Cable & Other Subscription Programming: 1.5% DIRECTV Holdings LLC/ DIRECTV Financing Co., Inc., 6.375%, 06/15/2015 Chemical Manufacturing: 3.2% E.I. du Pont de Nemours & Co., 4.750%, 11/15/2012 Pfizer, Inc., 6.200%, 03/15/2019 Computer & Electronic Products: 1.3% Hewlett-Packard Co. 3.750%, 12/1/2020 International BusinessMachinesCorp., 4.750%, 11/29/2012 Credit Intermediation: 5.6% BB&T Corp., 4.900%, 06/30/2017 Countrywide Home Loans,Inc., 4.000%, 03/22/2011 JPMorgan Chase &Co., 4.875%, 03/15/2014 Whitney National Bank 5.875%, 04/01/2017 Food Manufacturing: 2.6% Kraft Foods, Inc., 5.250%, 10/01/2013 5.375%, 02/10/2020 Furniture & Related Products: 2.6% Leggett & Platt, Inc., 4.650%, 11/15/2014 General Merchandise Stores: 0.8% Wal-Mart Stores, Inc. 3.250%, 10/25/2020 Insurance Carriers: 1.3% Prudential Financial,Inc., 5.000%, 01/15/2013 Rental & Leasing Services: 1.7% International Lease FinanceCorp., 5.875%, 05/01/2013 Securities & Financial Services: 0.8% Goldman Sachs Group,Inc., 6.875%, 01/15/2011 Merrill Lynch & Co.,Inc., 6.875%, 11/15/2018 Transportation Equipment: 0.6% General DynamicsCorp., 5.375%, 08/15/2015 TOTAL CORPORATE BONDS (Cost$14,382,107) Shares SHORT-TERM INVESTMENTS: 7.4% Money Market Funds: 7.4% Federated Treasury Obligation Fund - Trust Shares, 0.010% (a) Fidelity Money Market Portfolio - Select Class, 0.170%(a) InvescoTreasury Portfolio - Institutional Class, 0.061%(a) TOTAL SHORT-TERMINVESTMENTS (Cost$4,437,995) TOTAL INVESTMENTS IN SECURITIES:100.6% (Cost$47,471,253) Liabilities in Excess of Other Assets : (0.6)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. (a) 7-day yield as of 11/30/2010. The cost basis of investments for federal income tax purposes at November 30, 2010 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recentannual report. Villere Balanced Fund Summary of Fair Value Exposure at November 30, 2010 (Unaudited) The Villere Balanced Fund (the "Fund") utilizes various methods to measure the fair value of most of their investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuations methods.The three Levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 —Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. • Level 3— Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of November 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks^ $ $
